Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-3, 5-11, 13, 38-39 and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2017/0325133 to Worrall et al. (hereinafter Worrall) in view of U.S.  Pre-Grant Publication US 2020/0084683 (Provisional Application 62/587,222) to Moosavi et al. (hereinafter Moosavi) in view of U.S.  Pre-Grant Publication US 2021/0345191 (Provisional Application 62/591,519) to Silva et al. (hereinafter Silva)

 	As to claims 1 and 38-39, Worrall discloses a secondary cell group (SCG) maintenance method, performed by a terminal device, comprising:
 	receiving conditional SCG change information transmitted by a master network node (MN) when a conditional SCG change procedure is triggered by the MN or a source secondary node (SN) (Worrall; Fig.4: step 4 shows the UE receiving conditional SCG change information. [0019]; [0083]; [0097] discloses SCG procedure is trigger initiated by the MN or secondary node)
	Worrall discloses a UE receives conditional SCG change information. Worrall fails to disclose the UE evaluate whether one or more cells meet a condition. However, Moosavi discloses  
 	evaluating, according to the conditional SCG change information, whether one or more target cells of an SCG meet a condition for triggering target cell change, to obtain an evaluation result (Moosavi; Provisional Application; Fig.1 at page 2; page 3, lines 1-7 shows and discloses a UE receiving conditional HO command from a network that indicates several of candidate cells. Fig.1 at page 2; page 3, lines 18-34 and page 4, lines 1-2 shows and discloses UE evaluate measurements and trigger the handover when those conditions are fulfilled).;
 	according to the evaluation result, triggering a SCG target cell changing procedure (Moosavi; Provisional Application; Fig.1 at page 2; page 2, lines 3-14; page 3, lines 18-34 and page 4, lines 1-2 shows and discloses UE evaluate measurements and trigger the handover when those conditions are fulfilled). 
 	It would have been obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings so that the UE can decide the target cell based on the evaluation.
 	Worrall-Moosavi discloses conditional SCG change, but fails to disclose conditional SCG change configuration information comprises one or more conditional change target cells and one or more condition for triggering target cell change. However, Silva discloses
 	wherein the conditional SCG change information comprises configuration information of one or more conditional change SCG target cells, and one or more conditions for triggering target cell change (Silva; Provisional Application; Page 10, lines 16-30 discloses a UE receiving SCG change configuration information that includes one or multiple target cell identifiers corresponds to the conditional SCG change information comprises configuration information of one or more conditional change SCG target cells. Page 10, lines 16-30 also discloses UE receives configuration information that indicates UE shall access one of a set of target cell upon the triggering of a configured condition);
 	the triggering a SCG target cell changing procedure comprises: configuring according to configuration information of an SCG target cell whose corresponding condition for triggering target cell change, is satisfied (Silva; Provisional Application; Page 10, lines 16-30 discloses when the signal quality of target cell is better than a threshold or the signal quality of target cell is better than the serving cell (=condition is satisfied), then the UE triggering a SCG target cell). 
 	It would have been obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings so that the UE can move to cell whose signal quality is better than the serving cell.

 	As to claims 2 and 41, the rejection of claim 1 as listed above is incorporated herein. In addition, Worrall-Moosavi-Silva discloses wherein the conditional SCG change information further comprises one or more of the following:
 	identification information of one or more conditional change target cells (Silva; Provisional Application; Page 10, lines 16-30. Here silva is applied for the 1st alternative) ;
 	one or more condition identification information corresponding to triggering target cell change;
 	one or more condition action durations corresponding to triggering target cell change.

 	As to claims 3 and 42, the rejection of claim 2 as listed above is incorporated herein. In addition, Worrall-Moosavi-Silva discloses wherein the condition for triggering target cell change comprises one or more of the following:
 	a measurement result of a target cell reaching or exceeding a preset threshold (Moosavi; Provisional Application; page 3, lines 1-7 discloses HO execution condition (threshold to exceed). Here Moosavi is applied for the 1st alternative);
 a measurement result of a serving cell reaching or below a preset threshold;
 	a difference between a measurement result of a serving cell and a measurement result of a target cell reaching or exceeding a preset threshold;
 	a measurement result of a serving cell reaching or below a first preset threshold, and a measurement result of a target cell reaching or exceeding a second preset threshold.

As to claim 5, the rejection of claim 2 as listed above is incorporated herein. In addition, Worrall-Moosavi-Silva discloses wherein the triggering a SCG target cell changing procedure further comprises one or more of the following:
performing downlink synchronization with the SCG target cell whose corresponding condition for triggering target cell change, is satisfied;
initiating a random access procedure in the SCG target cell whose corresponding condition for triggering target cell change, is satisfied (Silva; Provisional Application; Page 10, lines 1-15. Here silva is applied for the 2nd alternative) ;.

As to claim 6, the rejection of claim 2 as listed above is incorporated herein. In addition, Worrall-Moosavi-Silva discloses wherein the conditional SCG change information comprises one or more conditions and condition action durations corresponding to triggering target cell change (Moosavi; Provisional Application; page 2, lines 3-14; page 3, lines 1-30);
evaluating, according to the conditional SCG change information, whether one or more target cells of an SCG meet a condition for triggering target cell change, to obtain an evaluation result (Moosavi; Provisional Application; page 2, lines 3-14; page 3, lines 1-30), comprises:
starting a timer for each condition corresponding to triggering target cell change, wherein a duration of the timer is one of the condition action durations for triggering target cell change (Moosavi; Provisional Application; page 17, lines 8-32; page 18, lines 1-35; page 19, lines 1-8);
before a timer for a condition expires, evaluating whether the corresponding target cell meets the condition for triggering target cell change to obtain the evaluation result (Moosavi; Provisional Application; page 17, lines 8-32; page 18, lines 1-35; page 19, lines 1-8).

As to claim 7, the rejection of claim 6 as listed above is incorporated herein. In addition, Worrall-Moosavi-Silva discloses wherein in the case that at least one timer is started, the method further comprises one or more of the following:
when the conditional SCG change information comprises one or more condition identification information corresponding to triggering target cell change, and when one or more timers of the at least one timer expires, deleting, the condition identification information corresponding to triggering target cell change, which is corresponding to the timer that has expired (Moosavi; Provisional Application; page 17, lines 8-32; page 18, lines 1-35; page 19, lines 1-8).;
when the conditional SCG change information comprises configuration information of one or more conditional change target cells, and when one or more timers of the at least one timer expires, deleting, the configuration information of the conditional change target cell, which is corresponding to the timer that has expired (Moosavi; Provisional Application; page 17, lines 8-32; page 18, lines 1-35; page 19, lines 1-8).

As to claim 8, the rejection of claim 1 as listed above is incorporated herein. In addition, Worrall-Moosavi-Silva discloses wherein after receiving the conditional SCG change information transmitted by the master node, the method further comprises:
transmitting configuration confirmation information to the master node (Moosavi; Provisional Application; Fig.1 shows target node sends HO complete message to the serving node after receiving HO confirmation from the UE);
wherein the configuration confirmation information is used by the network node to determine corresponding conditional SCG change confirmation information (Moosavi; Provisional Application; Fig.1 shows target node sends HO complete message to the serving node after receiving HO confirmation from the UE).

As to claim 9, the rejection of claim 8 as listed above is incorporated herein. In addition, Worrall-Moosavi-Silva discloses wherein the configuration confirmation information comprises one or more of the following:
information of rejecting conditional SCG change;
 	information of agreeing to conditional SCG change (Moussavi; Provisional Application; Fig.1 shows target node sends HO complete message to the serving node after receiving HO confirmation from the UE means information of agreeing to conditional SCG change. Here Moussavi is applied for the 2nd alternative)  

 	As to claim 10, the rejection of claim 9 as listed above is incorporated herein. In addition, Worrall-Moosavi-Silva discloses wherein the information of rejecting conditional SCG change comprises one or more of the following:
 	identification information of one or more rejected conditional change target cells;
 	one or more rejected conditions for triggering target cell change;
 	wherein the information of agreeing to conditional SCG change comprises one or more of the following:
 	identification information of one or more agreed conditional change target cells Moussavi; Provisional Application; Page 3, lines 1-3 In practice there may often be many cells or beams that the UE reported as possible candidates based on its preceding RRM measurements. Here Moosavi is applied for the 4th alternative);
 	configuration information of one or more agreed conditional change target cells;
 	one or more agreed conditions for triggering target cell change.

As to claim 11, the rejection of claim 1 as listed above is incorporated herein. In addition, Worrall-Moosavi-Silva discloses wherein after the evaluation result is obtained, the method further comprises:
transmitting a notification message to the master node or a source secondary node (Moussavi; Provisional Application; Fig.1 shows target node sends HO complete message to the serving node after receiving HO confirmation from the UE. Here Target node corresponds to master node);
wherein the notification message is used to notify the master node or the source secondary
node of related information of the SCG changed by the terminal device (Moussavi; Provisional Application; Fig.1 shows target node sends HO complete message to the serving node after receiving HO confirmation from the UE. HO indicates UE is handed over to a target cell from a source node); 
wherein the related information of the SCG changed by the terminal device comprises one or more of the following:
identification information of one or more conditional change target cells (Moussavi; Provisional Application; Fig.1 shows target node sends HO complete message to the serving node after receiving HO confirmation from the UE. HO indicates UE is handed over to a target cell from a source node. Here Moussavi is applied for 1ST alternative);
one or more satisfied condition identification information corresponding to triggering target cell change;
configuration information of one or more target cells that meet conditional change.

As to claim 13, the rejection of claim 1 as listed above is incorporated herein. In addition, Worrall-Moosavi-Silva discloses wherein after the triggering a SCG target cell changing procedure, the method further comprises one or more of the following:
stopping evaluation of whether one or more target cells of the SCG meet the condition for triggering target cell change (Moussavi; Provisional Application; Page 3, lines 31-34 and page 4, lines 1-2. Here Moussavi is applied for 1ST alternative);
deleting one or more conditions for triggering target cell change;
deleting configuration information of one or more conditional change target cells, which are not changed.

4.	Claims 14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2017/0325133 to Worrall et al. (hereinafter Worrall) in view of U.S.  Pre-Grant Publication US 2021/0345191 (Provisional Application 62/591,519) to Silva et al. (hereinafter Silva)

 	As to claim 14, Worrall discloses a secondary cell group (SCG) maintenance method, performed by a master node (MN), comprising:
 	transmitting conditional SCG change information to a terminal device when a conditional SCG change procedure is triggered by the MN or a source secondary node (SN)  (Worrall; Fig.4: step 4 shows the UE receiving conditional SCG change information. [0019]; [0083]; [0097] discloses SCG procedure is trigger initiated by the MN or secondary node);
 	Worrall discloses conditional SCG change, but fails to disclose conditional SCG change configuration information comprises one or more conditional change target cells and one or more condition for triggering target cell change. However, Silva discloses
 	wherein the conditional SCG change information comprises configuration information of one or more conditional change SCG target cells, and one or more conditions for triggering target cell change (Silva; Provisional Application; Page 10, lines 16-30 discloses a UE receiving SCG change configuration information that includes one or multiple target cell identifiers corresponds to the conditional SCG change information comprises configuration information of one or more conditional change SCG target cells. Page 10, lines 16-30 also discloses UE receives configuration information that indicates UE shall access one of a set of target cell upon the triggering of a configured condition).
 	It would have been obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings so that the UE can move to cell whose signal quality is better than the serving cell.

As to claim 16, the rejection of claim 14 as listed above is incorporated herein. In addition, Worrall-Silva discloses wherein before the transmitting conditional SCG change information to a terminal device, the method further comprises:
transmitting conditional SCG addition request information to a target secondary node (Worrall; Fig.4: step 1); 
receiving conditional SCG addition feedback information transmitted by the target secondary node (Worrall; Fig.4: step 2)
wherein the conditional SCG addition feedback information is used by the master node to determine corresponding conditional SCG change information (Worrall; [0097]).

As to claim 17, the rejection of claim 16 as listed above is incorporated herein. In addition, Worrall-Silva discloses wherein before the transmitting conditional SCG addition request information to a target secondary node, the method further comprises:
receiving conditional SCG change request information transmitted by the source secondary node (Worrall; Fig.4: step 0)
wherein the conditional SCG change request information is used by the master node to determine the corresponding conditional SCG addition request information (Worrall; [0096]-[0098]);
wherein the conditional SCG change request information comprises one or more of the following:
identification information of one or more conditional change target cells;
one or more conditions for triggering target cell change (Worrall; [0096]-[0098]. Worrall is applied for the 2nd alternative)
one or more condition identification information corresponding to triggering target cell change;
one or more condition action durations corresponding to triggering target cell change.

As to claim 19, the rejection of claim 16 as listed above is incorporated herein. In addition, Worrall-Silva discloses wherein before the transmitting conditional SCG change information to a terminal device, the method further comprises:
transmitting conditional SCG release indication information to the source secondary node; wherein the conditional SCG release indication information is used by the source secondary node to conditionally release SCG cells (Worrall; Fig.2: step 2)
receiving conditional SCG release confirmation information transmitted by the source secondary node (Worrall; Fig.2: step 3)

As to claim 20, the rejection of claim 16 as listed above is incorporated herein. In addition, Worrall-Silva discloses wherein the conditional SCG addition request information comprises one or more of the following:
identification information of one or more conditional addition target cells;
one or more conditions for triggering target cell addition (Worrall; [0096]-[0098]. Worrall is applied for the 2nd alternative);
one or more condition identification information corresponding to triggering target cell addition;
one or more condition action duration corresponding to triggering target cell addition;
wherein the condition corresponding to triggering target cell addition comprises one or more of the following:
a measurement result of a target cell reaching or exceeding a preset threshold;
a measurement result of a serving cell reaching or below a preset threshold;
a difference between a measurement result of a serving cell and a measurement result of a target cell reaching or exceeding a preset threshold;
a measurement result of a serving cell reaching or below a first preset threshold, and a measurement result of a target cell reaching or exceeding a second preset threshold.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478